Filed 3/25/22 In re Natalie R. CA1/5
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


 In re Natalie R., a Person Coming
 Under the Juvenile Court Law.


 SAN FRANCISCO HUMAN
 SERVICES AGENCY,                                                        A162562
           Plaintiff and Respondent,
 v.                                                                      (City & County of San Francisco
 AUDRA D.,                                                               Super. Ct. No. JD19-3214)

           Defendant and Appellant.


         The San Francisco Human Services Agency (agency) filed a dependency
petition on behalf of nine-year-old Natalie R. after receiving reports that she
had been sexually abused by her stepfather. Natalie was detained and placed
with her father. Following mediation and a contested dismissal hearing, the
juvenile court dismissed the case and granted father sole physical and legal
custody of Natalie. Mother was granted supervised visitation and access to
Natalie’s education and health records. On appeal, Audra D. (mother)
challenges the award of sole legal custody to father.




                                                               1
             FACTUAL AND PROCEDURAL BACKGROUND
      In August 2019, the agency received two referrals alleging that Natalie,
who was nine years old, had been sexually abused by her stepfather. Natalie
told her godmother about the abuse, and her godmother took her to the police
station and recorded her statement detailing the abuse. The agency recorded
a forensic interview with Natalie in which she stated, without prompting,
that stepfather touched her breasts and her buttocks multiple times.
Further, stepfather told her that this was a secret. During the agency’s
investigation, Natalie reported that, two months earlier, she told her mother
of the inappropriate touching and mother denied it occurred, did not alert
authorities or leave the family home, and continued to allow the stepfather to
be around Natalie. Mother reported that Natalie had a history of making up
lies and said she was not sure what to believe. Natalie also reported that
stepfather hit mother in the past. Natalie stated she would feel safe with
mother if stepfather no longer lived in the home or if mother “ ‘install[ed]
security cameras and Tasers’ . . . .”
      The agency filed a dependency petition alleging Natalie came within
the provisions of Welfare and Institutions Code section 300, subdivisions
(b)(1), (d) and (j).1 The subdivision (b) allegations were based on both the


      1    Section 300 states, in relevant part: “A child who comes within any of
the following descriptions is within the jurisdiction of the juvenile court
which may adjudge that person to be a dependent child of the court:
[¶] . . . [¶] (b)(1) The child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of the failure or
inability of the child’s parent or guardian to adequately supervise or protect
the child, or the willful or negligent failure of the child’s parent or guardian
to adequately supervise or protect the child from the conduct of the custodian
with whom the child has been left . . . . [¶] . . . [¶] (d) The child has been
sexually abused, or there is a substantial risk that the child will be sexually
abused, as defined in Section 11165.1 of the Penal Code, by the child’s parent

                                         2
failure to protect Natalie from sexual abuse by stepfather and the history of
domestic violence between mother and stepfather. The subdivision (d)
allegation was based upon the failure to protect Natalie from sexual abuse by
stepfather. The subdivision (j) allegation was based upon a separate petition
regarding Natalie’s maternal half sibling alleging neglect and/or abuse as to
him.
       Natalie was removed from mother’s home and placed with her father,
who lived with extended family members. Mother was granted supervised
visitation. An agency social worker met with Natalie twice in September
2019. At the first meeting, when the social worker asked Natalie if she knew
why she was now living with father, she said, “ ‘Because [stepfather] touched
me.’ ” Two weeks later, Natalie told the social worker she “ ‘lied about
[stepfather] touching me.’ ” When asked if someone told her to say that,
Natalie quietly said “ ‘no’ ” and then said, “ ‘[B]ut he did kiss my butt.’ ”
       Following settlement negotiations, a second amended petition was filed
alleging that Natalie was a child as described by Welfare and Institutions
Code section 300, subdivision (b)(1) because: “The child, Natalie, is at risk of
harm in that Natalie reported that she was inappropriately sexually touched
by her stepfather, which Natalie later recanted. Natalie does not want to
return home with her stepfather present. Further Natalie reported that her
half-sibling, [Lorenzo D.], was present and witnessed the incident.”
(Capitalization omitted.)


or guardian or a member of the child’s household, or the parent or guardian
has failed to adequately protect the child from sexual abuse when the parent
or guardian knew or reasonably should have known that the child was in
danger of sexual abuse. [¶] . . . [¶] (j) The child’s sibling has been abused or
neglected, as defined in subdivision (a), (b), (d), (e), or (i), and there is a
substantial risk that the child will be abused or neglected, as defined in those
subdivisions. . . .”


                                         3
      At the January 14, 2020, jurisdiction/disposition hearing, the parents
submitted to the allegations of the second amended petition. The juvenile
court declared Natalie a dependent and continued her placement with father.
Family maintenance services were ordered for father. Mother was granted
weekly supervised visitation and was permitted access to Natalie’s medical,
dental and school records, excluding mental health records.
      A six-month review hearing was held on August 4, 2020. The juvenile
court renewed dependency status for Natalie, continued her placement in
father’s home and continued family maintenance services for father.
      In December 2020, the agency filed a dismissal report. The report
stated that Natalie was thriving in father’s home and that the social worker
commented on her “newfound self-confidence . . . .” She was in good health
and had completed medical and dental visits within the past six months. She
also attended weekly mental health therapy sessions. Natalie had an
individualized education plan (IEP) for an intellectual disability and speech
impairment, and father participated in an IEP meeting in October 2020.
Natalie struggled in school, particularly when distance learning began in
2020. Natalie did not participate in distance learning during the prior school
year (from mid-March 2020 to the end of May 2020), but her resource teacher
reported Natalie’s attendance improved during the new school year. The
agency reported that Natalie was very close to father and her extended
family who live in her home. She also had a positive relationship with
mother and her siblings. However, on multiple occasions, Natalie made it
clear she did not want to have contact with stepfather. She continued weekly
in-person visits with mother, which went well. The weekly virtual visits with
mother were less consistent because Natalie did not always want to
participate after a day of online schooling. Father reported to the social



                                       4
worker that he and mother previously had many verbal altercations and they
did not get along.
      The agency reported that father’s transition into the role of custodial
parent was initially difficult because he lacked knowledge and parenting
skills; however, while working with the agency for over 12 months, he had
“grown tremendously” as a parent. The agency recommended that the
dependency case be dismissed and that father be given full legal and physical
custody. It also recommended that mother be granted “shared educational
rights” and weekly supervised visitation.
      After an unsuccessful mediation, the juvenile court scheduled a six-
month review/dismissal hearing. The agency filed an addendum report on
April 13, 2021, again recommending that the case be dismissed and that
father be given sole legal and physical custody of Natalie and that mother be
granted supervised visitation. The report explained that the Agency’s
concern about unsupervised visits with mother was because mother
continued to live with stepfather and it was unclear whether mother believed
Natalie’s allegations of sexual abuse. The agency explained that it did not
recommend joint legal custody because both parents reported they “do not see
eye to eye” and have limited contact. Father reported to the agency that he
believed conflict would occur between himself and mother if they disagreed
about decisions pertaining to Natalie. However, he was willing to share
information with mother regarding Natalie’s health and education. Given
the parents’ history of disagreements, the agency did not believe shared legal
custody was in Natalie’s best interests.
      At the contested dismissal hearing, the agency social worker testified
that she continued to recommend dismissal with full legal and physical
custody to father. She explained that she did not recommend unsupervised



                                       5
visitation because mother is married to the perpetrator of the alleged sexual
abuse and mother doubted the allegations. She further testified that because
mother and father did not have a positive relationship and did not
communicate, she believed it would be potentially harmful for them to have
joint legal custody. She believed Natalie was aware that her parents did not
get along and she was concerned about conflicts if they did not agree on
educational decisions.
      On cross-examination by mother’s counsel, the social worker
acknowledged mother was a proactive advocate for Natalie regarding her
education. The social worker also acknowledged she had concerns about
Natalie’s not participating in online schooling, and she had spoken with
Natalie, father, and Natalie’s specialist teacher about her attendance.
Mother had expressed concerns about Natalie’s hygiene, and the social
worker had discussed this with father and Natalie. The social worker also
acknowledged that for a period of about a week she was unable to reach
father because he was not responding to her. Father told the social worker
that he felt overwhelmed at times. She explained to him that he needed to be
available to the agency and to Natalie’s school.
      In response to questioning from the juvenile court, the social worker
clarified that she believed mother was a great advocate for Natalie and
should participate in Natalie’s education, but because of mother and father’s
“tumultuous” relationship, she believed father should be given sole legal and
physical custody. Counsel for father and counsel for Natalie agreed with the
agency’s recommendation.
      The juvenile court dismissed the petition and granted legal and
physical custody to father, with supervised visitation for mother. The
juvenile court’s order also states: “[M]other shall have access to medical,



                                       6
dental and school records excluding mental health records. Mother is also
permitted to participate and advocate for Natalie with her medical and
educational providers.”
                                 DISCUSSION
      When a juvenile court terminates its jurisdiction over a dependent
child, it is authorized to issue custody and visitations orders, which become
part of any family court proceeding and remain in effect until they are
modified or terminated by the family court. (In re Chantal S. (1996) 13
Cal.4th 196, 202–203.) The juvenile court “has a special responsibility to the
child as parens patriae and must look to the totality of a child’s
circumstances” and focus on the child’s best interests in making decisions
regarding the child. (Id. at p. 201.)
      We review the juvenile court’s custody and visitation orders for abuse of
discretion and will not disturb the order unless the juvenile court
“ ‘ “ ‘exceeded the limits of legal discretion by making an arbitrary, capricious,
or patently absurd determination [citations].’ ” ’ ” (Bridget A. v. Superior
Court (2007) 148 Cal.App.4th 285, 300.) Under this standard, when two or
more inferences reasonably can be deduced from the facts, the reviewing
court has no authority to substitute its decision for that of the juvenile court.
(In re Stephanie M. (1994) 7 Cal.4th 295, 318 (Stephanie M.).)
      Mother argues joint legal custody was in Natalie’s best interests and,
therefore, the juvenile court abused its discretion in ordering sole legal
custody to father. Mother points to the social worker’s testimony that mother
was a proactive advocate regarding Natalie’s educational needs; that father
did not ensure Natalie participated in online schooling during the end of the
2019–2020 school year; that father was slow to enroll Natalie in Medi-Cal
and dental care and that he delayed scheduling her health exams; that there



                                        7
had been a concern about Natalie’s hygiene; and that father “ ‘disconnected’ ”
for a week because he felt overwhelmed. Mother also refers to school records
stating Natalie continued to be absent or tardy to her online classes and that
father delayed responding to Natalie’s school regarding her IEP meeting.
      Mother also argues that the agency’s recommendations were not clear
because its reports recommended shared educational rights and because at
the hearing the agency’s counsel inconsistently stated that the agency
recommended sole legal and physical custody to father but also wanted
mother and father “ ‘to both participate in the educational decisions . . . .’ ”
To the extent there may have been any confusion about the agency’s
recommendation regarding educational decisionmaking, the record
demonstrates the issue was clarified and the juvenile court, as well as the
other parties, understood the agency to be recommending that father be given
sole legal and physical custody. During closing argument, counsel for the
agency clarified, “Do we want the mother to advocate for her child?
Absolutely. We encourage her. She should do it. That is her responsibility.
That will never change. Do we want one person making those final
decisions? Absolutely. We are asking that the Court vest that power to the
father.”
      The evidence mother references in support of her position that father
should not have sole legal custody of Natalie does not warrant reversal.
There was no dispute that father needed assistance from the agency when
Natalie was initially placed with him and that he struggled to assist Natalie
with online schooling during the COVID-19 pandemic. However, the social
worker testified that father’s parenting skills had improved greatly.
Although father was initially slow to arrange for Natalie’s healthcare and
schedule her medical, dental, and therapy appointments, he did enroll her in



                                         8
healthcare and took her to her appointments. He also attended her IEP
meeting. Natalie’s attendance in online school had also improved since the
beginning of the pandemic.
      Mother takes issue with the juvenile court’s determination that there
was a “ ‘clear distance [between the parents] that does not seem to be
bridgeable.’ ” She asserts that in the past she and father had been able to
amicably resolve custody and child support issues in a separate family law
case. However, the agency’s addendum report states both parents expressed
that “they do not see eye to eye and have limited contact . . . .” At the
dismissal hearing mother’s counsel conceded there was conflict between the
parents, and mother’s opening brief even acknowledges difficulty in her
communications with father.
      Mother has not demonstrated an abuse of discretion. Although there
may be evidence that could support an order for joint legal custody, this does
not mean that the juvenile court abused its discretion by granting sole legal
and physical custody to father. (Stephanie M., supra, 7 Cal.4th at p. 318
[reviewing court has no authority to substitute its decision for that of the trial
court when two or more inferences reasonably can be deduced from the
facts].) The social worker’s testimony and the agency’s reports include
multiple references to conflict between father and mother and concerns that
shared decisionmaking authority would not be in Natalie’s best interest. The
juvenile court specifically referenced the conflict between the parents and its
impact on Natalie in issuing its order, noting, “There has to be one family.”
Mother has not established that the juvenile court’s order was arbitrary,
capricious, or patently absurd. (Ibid.)
                                DISPOSITION
      The order is affirmed.



                                          9
                                                  _________________________
                                                  Jackson, P. J.


WE CONCUR:


_________________________
Simons, J.


_________________________
Needham, J.




A162562/S.F. Human Services Agency v. Audra D.




                                             10